NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 29 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WITOLD KOWBEL,                                  No. 19-55936

                Plaintiff-Appellant,            D.C. No. 2:17-cv-07896-JAK-AS

 v.
                                                MEMORANDUM*
UNIVERSITY OF SOUTHERN
CALIFORNIA,

                Defendant-Appellee,

and

C.L. MAX NIKIAS, USC President;
AINSLEY CARRY, USC Vice President of
Student Affairs,

                Defendants.

                   Appeal from the United States District Court
                      for the Central District of California
                   John A. Kronstadt, District Judge, Presiding

                           Submitted October 26, 2020**

Before:      McKEOWN, RAWLINSON, and FRIEDLAND, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Witold Kowbel appeals pro se from the district court’s judgment dismissing

his diversity action alleging a breach of implied contract claim against defendant

University of Southern California arising out of Kowbel’s son’s academic

disciplinary proceedings. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal for failure to state a claim under Federal Rule of Civil

Procedure 12(b)(6). Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034,

1040 (9th Cir. 2011). We affirm.

      The district court properly dismissed Kowbel’s breach of implied contract

claim because Kowbel failed to allege facts sufficient to show the existence of an

implied contract between himself and the University of Southern California. See

Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings

are construed liberally, a plaintiff must allege facts sufficient to state a plausible

claim); Retired Emps Ass’n. of Orange Cty., Inc. v. County of Orange, 266 P.3d
287, 291 (Cal. 2011) (“[A] contract implied in fact consists of obligations arising

from a mutual agreement and intent to promise where the agreement and promise

have not been expressed in words.” (citation and internal quotation marks

omitted)).

      Because we affirm the district court’s dismissal for failure to state a claim,

we do not consider the parties’ remaining arguments regarding the rule of judicial

nonintervention into the academic affairs of schools.



                                            2                                     19-55936
       The district court did not abuse its discretion by dismissing Kowbel’s

operative second amended complaint without further leave to amend because

amendment would have been futile. See Cervantes, 656 F.3d at 1041 (setting forth

standard of review and explaining that dismissal without leave to amend is proper

when amendment would be futile).

       The district court did not abuse its discretion by denying Kowbel’s motion

for reconsideration because Kowbel failed to demonstrate any basis for relief. See

C.D. Cal. L.R. 7-18 (explaining the grounds for reconsideration and noting that

“[n]o motion for reconsideration shall in any manner repeat any oral or written

argument made in support of or in opposition to the original motion”); Bias v.

Moynihan, 508 F.3d 1212, 1223 (9th Cir. 2007) (setting forth standard of review

for a district court’s enforcement of local rules); Sch. Dist. No. 1J, Multnomah

Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth

standard of review and grounds for relief under Federal Rule of Civil Procedure

59).

       We reject as meritless Kowbel’s contentions regarding the exhaustion of

judicial remedies.

       AFFIRMED.




                                          3                                     19-55936